DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 2/8/22.  Claims 1-13 are pending.    

Claim Rejections - 35 USC § 101
The previous rejection of claim 13 under 35 USC 101 is hereby withdrawn due to the amendment filed 2/8/22.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: extraction module and clustering module in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belcher et al (US 20150254429 A1) in view of McNair et al (US 11183302 B1).

Claim 1. 	Belcher teaches a method for studying clinical pathways, the method comprising: 
receiving patient data records using an interface; ( par. 56- Input to decision dimensions includes 1) a clinical condition, problem, and/or diagnosis; 2) patient insurance plan information, and 3) patient geographic location, for example. The input is used to determine and provide a mashup of information from multiple sources)
extracting, using one or more computer processors, a plurality of clinical pathways from the patient data records; (par. 62- patient's attributes 325, which are screened 330 to provide input along with attribute(s), procedure(s), and/or result(s) for other patients retrieved from the data infrastructure 305 to the options processor function 335 to generate the confidential interval 340.)
executing, using one or more computer processors, a first clustering procedure to sort the plurality of clinical pathways into a plurality of clusters based on the structure of the pathways;( par. 63-candidate procedure evaluations-  in candidate procedure "I3" versus "I2" and the others or their combinations,)
extracting, using one or more computer processors, contextual variable data from the patient data records;  (par. 59- variables include patient insurance plan; patient cost)
identifying at least one contextual variable from the extracted contextual variable data; and (par. 65-evaluation of procedure and cost, consideration of confidence levels: variance in procedure costs between doctors, hospitals, regions, and/or nations and that these costs can evolve over time. Variance can be corrected by producing historical cases that have a relevant cost basis (such as regional or by hospital), time value of money (corrects for present value), co-morbidities, etc., to the extent that the historical record includes this information)
executing, using the clustering module, a second clustering procedure to sort the plurality of clinical pathways into a second plurality of clusters based on at least one identified contextual variable and the structure of the pathways. (par. 69-70:consideration of procedures with additional options-- The patient may have other options as well. A historical image may be utilized at $0 cost to achieve a 60% confidence in the outcome indication…the comparison to seeking the most complete testing for the most complete result, regardless of cost, would be to pay $500 for image "I1" plus $250 for test "T1", plus $3500 for image "I2", which, on average, results in a simple compound probability; see also par. 73- there is more context than a singular procedure event. A patient care path may have a series of diagnostic tests which result in various treatment scenarios)
Claim 1 has been further amended to recite:
analyzing, using the one or more computer processors, the second plurality of clusters using sequential pattern mining, wherein the sequential pattern mining identifies one or more anomalies in the second plurality of clusters.
Belcher does not expressly disclose analyzing a (second) set/ plurality of clusters using sequential pattern mining, wherein the sequential pattern mining identifies one or more anomalies in the second plurality of clusters.  McNair discloses a using Sequential Pattern Discovery using Equivalence Classes (CSPADE) to mine EHR medical data and detect patterns (i.e. anomalies indicating a pattern) in patient data. (par. 39; Col. 12, lines 9-27) At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Belcher with the teaching of McNair to analyze, using the one or more computer processors, the second plurality of clusters using sequential pattern mining.  As suggested by McNair, one would have been motivated to include this feature because of the method’s its ability to find sequences with a high statistical confidence even if the items in the sequence item sets are quite uncommon, and because the technique does not require the user to input a minimum value for the support of an item, so rare items (with a low support) can be included into the discovered sequence item sets or rulesets.  

claim 2. 	Belcher teaches the method of claim 1 wherein identifying the at least one contextual variable includes: comparing statistical distributions of each of a plurality of contextual variables among the plurality of clusters, and selecting at least one contextual variable with the highest distribution discrepancy. (par. 64- enable a comparison of candidate procedures based on a cumulative probability distribution such that a Pareto evaluation of cost and quality 400 is attained as depicted in FIG. 4; par. 65- procedure with a confidence 425 of 80% has an average cost 415 of $500, while a procedure with a higher confidence has a higher cost 420 (e.g., $5000). Variances in terms of cost and/or confidence can be displayed 430 at, for example, one standard deviation. Visualization of cost and quality at their relative and mean or modal values with the desired measures of variation is provided.)

claim 3. 	Belcher teaches the method of claim 1 further comprising identifying ,using one or more computer processors, structure similarity between two clinical pathways by comparing clinical events between two pathways and calculating structure similarity using the maximum number of ordered events that the two pathways have in common. (par. 60- The current patient and his or her attributes 325 are used to screen 330 the evidence base for similar historical cases for which a confidence level and/or a confidence interval inference 335 can be made 340 for the current patient; )
claim 4.	Belcher teaches the method of claim 1 wherein the at least one contextual variable is selected from the group consisting of demographics, social history, prior hospitalizations, previous test results, diagnoses, and medical interventions. (par. 71- a statistical confidence interval that a given imaging procedure or other treatment is able to produce a desired clinical indication based on accumulated evidence from similar patients (.e.g demographic and medical history.) 
Claim 5. 	Belcher discloses the method of claim 1 wherein executing the second clustering procedure includes calculating a composite similarity function based on path structure similarity and the contextual similarity between two clinical pathways. (par. 72- comparison of the benefit overlap between multiple procedures:  y viewing three candidate procedures T1+I1, I2 and I3 510, the relative merits of additional patient cost are visually rendered for the patient's decision support. The confidence intervals at, for example, one standard deviation, between I2 and T1=I1, overlap significantly)
Claim 6. 	Belcher discloses the method of claim 1 further comprising supplying, using the interface, analytical results after executing the second clustering procedure, wherein the analytical results include data selected from the group consisting of common clinical pathways, demographics, length of patient stay, and healthcare cost. ( par. 75, Fig. 6- evaluation of health care costs in determining clinical path; par. 78- available and/or satisfactory providers of services 610 are listed in order of preference 625 as derived from the screening criteria)
Claim 7. 	Belcher teaches a system for studying clinical pathways, the system comprising: 
an interface configured to receive patient data records; (Abstract: A user interface displays the mashup of the plurality of patient care path options for interaction to facilitate a data-driven selection of at least one of the plurality of patient care path options based on comparative efficacy and cost; par. 56- Input to decision dimensions includes 1) a clinical condition, problem, and/or diagnosis; 2) patient insurance plan information, and 3) patient geographic location, for example. The input is used to determine and provide a mashup of information from multiple sources;)
 a memory;  (par. 105- system memory) and 
a processor executing instructions stored on the memory (par. 104-105) to provide: 
an extraction module configured to: extract a plurality of clinical pathways from the patient data records (par. 62- patient's attributes 325, which are screened 330 to provide input along with attribute(s), procedure(s), and/or result(s) for other patients retrieved from the data infrastructure 305 to the options processor function 335 to generate the confidential interval 340.), and 
extract contextual variable data from the patient data records; (par. 59- variables include patient insurance plan; patient cost)
 and
 a clustering module configured to: execute using one or more computer processors, a first clustering procedure to sort the plurality of clinical pathways into a plurality of clusters based on the structure of the pathways, ( par. 63-candidate procedure evaluations-  in candidate procedure "I3" versus "I2" and the others or their combinations,) wherein the extraction module is further configured to identify at least one contextual variable from the extracted contextual variable data, and (par. 65-evaluation of procedure and cost, consideration of confidence levels: variance in procedure costs between doctors, hospitals, regions, and/or nations and that these costs can evolve over time. Variance can be corrected by producing historical cases that have a relevant cost basis (such as regional or by hospital), time value of money (corrects for present value), co-morbidities, etc., to the extent that the historical record includes this information)
execute using one or more computer processors a second clustering procedure to sort the plurality of clinical pathways into a second plurality of clusters based on at least one identified contextual variable and the structure of the pathways. (par. 69-70:consideration of procedures with additional options-- The patient may have other options as well. A historical image may be utilized at $0 cost to achieve a 60% confidence in the outcome indication…the comparison to seeking the most complete testing for the most complete result, regardless of cost, would be to pay $500 for image "I1" plus $250 for test "T1", plus $3500 for image "I2", which, on average, results in a simple compound probability; see also par. 73- there is more context than a singular procedure event. A patient care path may have a series of diagnostic tests which result in various treatment scenarios)
Claim 7 has been further amended to recite:
analyzing, using the one or more computer processors, the second plurality of clusters using sequential pattern mining, wherein the sequential pattern mining identifies one or more anomalies in the second plurality of clusters.
Belcher does not expressly disclose analyzing a (second) set/ plurality of clusters using sequential pattern mining, wherein the sequential pattern mining identifies one or more anomalies in the second plurality of clusters.  McNair discloses a using Sequential Pattern Discovery using Equivalence Classes (CSPADE) to mine EHR medical data and detect patterns (i.e. anomalies indicating a pattern) in patient data. (par. 39; Col. 12, lines 9-27)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Belcher with the teaching of McNair to analyze, using the one or more computer processors, the second plurality of clusters using sequential pattern mining.  As suggested by McNair, one would have been motivated to include this feature because of the method’s its ability to find sequences with a high statistical confidence even if the items in the sequence itemsets are quite uncommon, and because the technique does not require the user to input a minimum value for the support of an item, so rare items (with a low support) can be included into the discovered sequence itemsets or rulesets.  


claim 8. 	Belcher teaches the system of claim 7 wherein the extraction module identifies the at least one contextual variable by: comparing statistical distributions of each of a plurality of contextual variables among the plurality of clusters, and selecting at least one contextual variable with the highest distribution discrepancy. (par. 64- enable a comparison of candidate procedures based on a cumulative probability distribution such that a Pareto evaluation of cost and quality 400 is attained as depicted in FIG. 4; par. 65- procedure with a confidence 425 of 80% has an average cost 415 of $500, while a procedure with a higher confidence has a higher cost 420 (e.g., $5000). Variances in terms of cost and/or confidence can be displayed 430 at, for example, one standard deviation. Visualization of cost and quality at their relative and mean or modal values with the desired measures of variation is provided.)

claim 9	Belcher teaches the system of claim 7 wherein the extraction module is further configured to identify structure similarity between two clinical pathways by comparing clinical events between two pathways and calculating structure similarity using the maximum number of ordered events that the two pathways have in common. (par. 60- The current patient and his or her attributes 325 are used to screen 330 the evidence base for similar historical cases for which a confidence level and/or a confidence interval inference 335 can be made 340 for the current patient; )

Claim 10. 	Belcher teaches the system of claim 7 wherein the at least one contextual variable is selected from the group consisting of demographics, social history, prior hospitalizations, previous test results, diagnoses, and medical interventions. (par. 71- a statistical confidence interval that a given imaging procedure or other treatment is able to produce a desired clinical indication based on accumulated evidence from similar patients (.e.g demographic and medical history.) 

Claim 11. 	Belcher teaches the system of claim 7 wherein the clustering module executes the second clustering procedure by calculating a composite similarity function based on path structure similarity and contextual similarity between two clinical pathways. (par. 72- comparison of the benefit overlap between multiple procedures:  y viewing three candidate procedures T1+I1, I2 and I3 510, the relative merits of additional patient cost are visually rendered for the patient's decision support. The confidence intervals at, for example, one standard deviation, between I2 and T1=I1, overlap significantly)
Claim 12  	 Belcher teaches the system of claim 7 wherein the interface is configured to supply analytical results after executing the second clustering procedure, wherein the analytical results include data selected from the group consisting of common clinical pathways, demographics, length of patient stay, and healthcare cost. ( par. 75, Fig. 6- evaluation of health care costs in determining clinical path; par. 78- available and/or satisfactory providers of services 610 are listed in order of preference 625 as derived from the screening criteria)
Claim 13. 	Belcher teaches a non-transitory computer readable medium containing computer-executable instructions for studying clinical pathways (par. 105), the medium comprising: 
computer-executable instructions for receiving patient data records using an interface; (Abstract: A user interface displays the mashup of the plurality of patient care path options for interaction to facilitate a data-driven selection of at least one of the plurality of patient care path options based on comparative efficacy and cost; par. 56- Input to decision dimensions includes 1) a clinical condition, problem, and/or diagnosis; 2) patient insurance plan information, and 3) patient geographic location, for example. The input is used to determine and provide a mashup of information from multiple sources;)
computer-executable instructions for extracting, using an extraction module, a plurality of clinical pathways from the patient data records;  (par. 62- patient's attributes 325, which are screened 330 to provide input along with attribute(s), procedure(s), and/or result(s) for other patients retrieved from the data infrastructure 305 to the options processor function 335 to generate the confidential interval 340.)
computer-executable instructions for executing, using a clustering module, a first clustering procedure to sort the plurality of clinical pathways into a plurality of clusters based on the structure of the pathways; ( par. 63-candidate procedure evaluations-  in candidate procedure "I3" versus "I2" and the others or their combinations,)
computer-executable instructions for extracting, using the extraction module, contextual variable data from the patient data records;  (par. 59- variables include patient insurance plan; patient cost)
computer-executable instructions for identifying at least one contextual variable from the extracted contextual variable data; and (par. 65-evaluation of procedure and cost, consideration of confidence levels: variance in procedure costs between doctors, hospitals, regions, and/or nations and that these costs can evolve over time. Variance can be corrected by producing historical cases that have a relevant cost basis (such as regional or by hospital), time value of money (corrects for present value), co-morbidities, etc., to the extent that the historical record includes this information)
 computer-executable instructions for executing, using the clustering module, a second clustering procedure to sort the plurality of clinical pathways into a second plurality of clusters based on at least one identified contextual variable and the structure of the pathways. (par. 69-70:consideration of procedures with additional options-- The patient may have other options as well. A historical image may be utilized at $0 cost to achieve a 60% confidence in the outcome indication…the comparison to seeking the most complete testing for the most complete result, regardless of cost, would be to pay $500 for image "I1" plus $250 for test "T1", plus $3500 for image "I2", which, on average, results in a simple compound probability; see also par. 73- there is more context than a singular procedure event. A patient care path may have a series of diagnostic tests which result in various treatment scenarios)
Claim 13 has been further amended to recite:
instructions for analyzing, the second plurality of clusters using sequential pattern mining, wherein the sequential pattern mining identifies one or more anomalies in the second plurality of clusters.
Belcher does not expressly disclose analyzing a (second) set/ plurality of clusters using sequential pattern mining, wherein the sequential pattern mining identifies one or more anomalies in the second plurality of clusters.  McNair discloses a using Sequential Pattern Discovery using Equivalence Classes (CSPADE) to mine EHR medical data and detect patterns (i.e. anomalies indicating a pattern) in patient data. (par. 39; Col. 12, lines 9-27) At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Belcher with the teaching of McNair to analyze, using the one or more computer processors, the second plurality of clusters using sequential pattern mining.  As suggested by McNair, one would have been motivated to include this feature because of the method’s its ability to find sequences with a high statistical confidence even if the items in the sequence itemsets are quite uncommon, and because the technique does not require the user to input a minimum value for the support of an item, so rare items (with a low support) can be included into the discovered sequence itemsets or rulesets.  

Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the Belcher reference does not disclose the newly amended claim feature.
	In response, the examiner has provided new grounds of rejection to address the new claim limitation for applicant’s consideration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Bito et al (US 20040095349 A1) -approaches to clinical pathway analysis of the present invention can provide a clear presentation of the information, so that the difference of the pattern and distribution can be easily grasped, and flexibility in selecting the patient groups or procedures in specific embodiments.
Wong et al (US 7539677 B1) – discloses a system for data processing and sequential pattern discovery, which as a goal of assessing the evolution of events against a measured timeline and detecting changes that might occur coincidentally. This information can be used to detect medical fraud in insurance claims, evaluate drug performances in pharmaceutical industry, determine risk factors in military operations, and/or develop retail sales trends for marketing purposes.
Agrawal et al (US 5742811 A)- discloses method and apparatus are disclosed for mining generalized sequential patterns from a large database of data sequences, taking into account user specified constraints on the time-gap between adjacent elements of the patterns, sliding time-window, and taxonomies over data items.
Hu et al (US 10713264 B2) discloses a system and method for conducting sequential pattern mining on the plurality of patient temporal traces to produce a plurality of sequential features; clustering the sequential features with a similarity metric to create a plurality of clustered features; and analyzing the clustered features to predict a healthcare outcome.
Leon et al (E. Leon, O. Nasraoui and J. Gomez, "Anomaly detection based on unsupervised niche clustering with application to network intrusion detection," Proceedings of the 2004 Congress on Evolutionary Computation (IEEE Cat. No.04TH8753), 2004, pp. 502-508 Vol.1, doi: 10.1109/CEC.2004.1330898.) discloses a clustering technique to identify anomalies in medical data sets. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626